Title: To Thomas Jefferson from Charles Scott, 30 January 1781
From: Scott, Charles
To: Jefferson, Thomas



Sir
Hadderells Point Jany. 30th. 1781

Your Excellency’s favor by Capt. Blackwell without date together with bills to the amount of One thousand and eight pounds Sterlg., One hundred barrels of flour, four Hhds. of Tobacco, twenty Hhds. of Rum with sundry Articles of clothing, I have had the honor to receive. All which shall be dispos’d of agreeable to the directions enclos’d in your letter.
The following are the rates I have been able to procure for the goods sent from the State. The Bills have been sold without deduction, or on Par. The Tobacco for fifty five shills. Sterlg. pr. Hundred and the flour for thirty shills. Stg. p do. The Rum will be divided agreeable to the abovemention’d instructions.
I am sorry to inform you that I cannot with any degree of propriety give the certificate respecting the Arms &c. of the 5th. Regiment, when taken on Continental Establishment, not having recourse to my papers. I beg leave to refer your Excellency to Colo. Josiah Parker of Smithfield, who was at that time Commandant of the Regiment.
I have enclos’d the return You desir’d. The distance of situation between us and the non-commission’d Officers and Privates would not allow me to send you the particular names or to discriminate  between the Number of each. What You recieve is the most exact that can be procur’d.
You will please to observe that amongst the commission’d Officers mention’d in the return, there are several who bear staff commissions in the line or Regiments—such are Brigade Inspectors, Pay Masters, Adjutants and Quarter Masters. These Gentlemen besides their posts in the line have had regular appointments to the other Offices and have conform’d to their duty.
It is wish’d that our supplies were greater, but being convinc’d of the desire of the state to serve us, We wait for a supply of Tobacco, for which I have receiv’d permission. I have enclos’d an Extract from my letter and the Commandant of Charlestown’s Answer. We are sensible of the inconveniency of supplies as express’d in your letter; but We expect the permission enclos’d will obviate the difficulty.
I had forgot to mention that I had receiv’d some Medicine, and intend to have respect to the procuring of some more, if found necessary. You must be convinc’d from the return that the division of money will be trifling and that the chief dependency of comfort relies upon the arrival of fresh supplies or Tobacco which We are now permitted to receive and dispose of in any Quantity. We hope the length of time since We have been captur’d will be consider’d and the unavoidable necessity of being under obligations of debt for such things as the climate requires. As to my part, I made it my business to procure credit on my own Account, and distribu[te] to those in need, what Articles their situation or health demanded. But as this Matter is somewhat personal, I would chuse to leave it to the consideration of the State, when it is not requir’d on business of more importance.
I have the honor to be with great respect, Your mo. obedt. servt.,

Chs. Scott B.G. Virga. Line

